DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 20220124664) (hereinafter Cha) in view of PRIYANTO et al. (US 20200275401) (hereinafter PRIYANTO).

	Regarding claim 1:
As shown in figures 1-29, Cha discloses one or more non-transitory, computer-readable media (NTCRM) (204 in figure 25) having instructions, stored thereon, that when executed by one or more processors (206 in figure 25) are to cause a user equipment (UE) (200 in figure 25) (par 0458-0459) to: 
select a resource for a positioning reference signal (PRS) based on one or more of a geographical location or a mobility of the UE (in par 0043, Cha teaches “a positioning method by which a UE measures a reference signal time difference (RSTD) by selecting a PRS resource and/or PRS resource set suitable for the UE and reports information on the selected PRS resource and/or PRS resource set in order to accurately measure the location of the UE”).
Cha discloses all of the subject matter as described above except for specifically teaching encode the PRS for transmission in the selected resource.
However, PRIYANTO in the same field of endeavor teaches encode the PRS for transmission in the selected resource (par 0052, 0129).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use processor 1301 of PRIYANTO to encode the positioning reference signals as taught by PRIYANTO to modify the processor of Cha in order to provide the positioning reference signals that are indicative of the respective transmission frames (par 0052) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 2:
Cha further discloses wherein the resource is selected based on the geographical location of the UE (par 0043), and wherein the PRS is triggered when the UE is located in one of a plurality of geographical zones (par 0220-0221).  


Regarding claim 4:
Cha further discloses wherein the geographical zones are aligned with one or more roads (figure 29, par 0480).  


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHA in view of PRIYANTO as applied to claim 2 above and further in view of Han et al. (US 20120027110) (hereinafter Han).

Regarding claim 3:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein the geographical zones are partitioned in a grid pattern.
However, Han in the same field of endeavor teaches wherein the geographical zones are partitioned in a grid pattern (see figure 2).  

    PNG
    media_image1.png
    546
    414
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the wireless communication network configuration as shown in figure 2 of Han to modify the wireless communication network of Cha in order to provide communication services to respective geographical areas (par 0041) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHA in view of PRIYANTO as applied to claim 2 above and further in view of Manolakos et al. (US 20200351813) (hereinafter Manolakos).

Regarding claim 5:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein the resource is further selected based on an uncertainty radius associated with the location of the UE.
However, Manolakos in the same field of endeavor teaches wherein the resource is further selected based on an uncertainty radius associated with the location of the UE (uncertainty value for PRS resource interpreted to be uncertainty radius.  See par 0129).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the uncertainty value (radius) as shown in figure of Manolakos to modify measurement method of Cha in order to provide relative quality of the TOA measurements (par 0129) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


8.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of PRIYANTO as applied to claim 1 above and further in view of Akkarakaran (US 20200266942) (hereinafter Akkarakaran).

Regarding claim 6:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein the resource is selected based on the mobility of the UE.
However, Akkarakaran in the same field of endeavor teaches wherein the resource is selected based on the mobility of the UE (in abstract Akkarakaran teaches “the position of the UE may enhance a UE mobility procedure based on determining (selecting) a resource to use for the UE mobility procedure that is dependent upon the position of the UE”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Akkarakaran to modify measurement method of Cha in order to enhance a UE mobility procedure based on determining a resource to use for the UE mobility procedure (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 7:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein the mobility includes one or more of a speed, an acceleration, or a heading change of the UE.
However, Akkarakaran in the same field of endeavor teaches wherein the mobility includes one or more of a speed, an acceleration, or a heading change of the UE (moving interpreted to be speed.  See par 0094).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Akkarakaran to modify measurement method of Cha in order to enhance a UE mobility procedure based on determining a resource to use for the UE mobility procedure (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 8:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein, to select the resource, the UE is to determine a periodicity of the PRS transmission based on the mobility of the UE.
However, Akkarakaran in the same field of endeavor teaches wherein, to select the resource, the UE is to determine a periodicity of the PRS transmission based on the mobility of the UE (abstract, par 0007).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Akkarakaran to modify measurement method of Cha in order to enhance a UE mobility procedure based on determining a resource to use for the UE mobility procedure (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 9:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein, to select the resource, the UE is to determine that the PRS transmission is triggered based on the mobility of the UE.
However, Akkarakaran in the same field of endeavor teaches wherein, to select the resource, the UE is to determine that the PRS transmission is triggered based on the mobility of the UE (in abstract Akkarakaran teaches “the position of the UE may enhance a UE mobility procedure based on determining (selecting) a resource to use for the UE mobility procedure that is dependent upon the position of the UE”).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Akkarakaran to modify measurement method of Cha in order to enhance a UE mobility procedure based on determining a resource to use for the UE mobility procedure (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 10:
Cha and PRIYANTO disclose all of the subject matter as described above except for specifically teaching wherein the instructions, when executed, are further to cause the UE to determine one or more of the following parameters for the PRS transmission based on the mobility of the UE: a bandwidth, a transmission power, a number of symbols allocated to the PRS transmission, and/or a number of repetitions of the PRS within a PRS period.
However, Akkarakaran in the same field of endeavor teaches wherein the instructions, when executed, are further to cause the UE to determine one or more of the following parameters for the PRS transmission based on the mobility of the UE: a bandwidth, a transmission power, a number of symbols allocated to the PRS transmission, and/or a number of repetitions of the PRS within a PRS period (par 0136, 0151).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the method of Akkarakaran to modify measurement method of Cha in order to enhance a UE mobility procedure based on determining a resource to use for the UE mobility procedure (abstract) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631